         Case 4:20-cv-00109-HCA Document 36-1 Filed 03/08/21 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF IOWA
                                     CENTRAL DIVISION

 KRISTY MITCHELL, individually and as
 mother and next friend of NEVAEH
 OSORIO,                                                 Case No.: 4:20-cv-00109-SMR-HCA

         Plaintiffs,
                                                          PLAINTIFFS’ RESPONSE TO
 v.                                                      DEFENDANTS’ STATEMENT OF
                                                                   FACTS
 DES MOINES INDEPENDENT
 COMMUNITY SCHOOL DISTRICT and
 TIMOTHY DOWLER,

         Defendants.


         COMES NOW Plaintiff Kristy Mitchell, individually and as mother and next friend of

Nevaeh Osorio, and for her response to Defendants’ statement of facts in support of her motion

for summary judgment, submits the following response.

                           Response to Defendants’ Statement of Facts

      1. On October 5, 2019 Nevaeh Osorio (Osorio) was a sophomore student at Ankeny High

         School in Ankeny, Iowa. Deposition Tr. Nevaeh Osorio p. 8, ln. 21-24; App. 18.

         Response: Qualified. Nevaeh was present at the Homecoming Dance at Roosevelt
         High School as an invitee of a Roosevelt student; as such, Roosevelt insisted she
         complete a form, and its administration had to approve and authorize her presence
         at the dance. (Ex. 1 Nevaeh Depo. 32:11-33:8 PApp 8).

         Per Roosevelt High School policy: “Students may bring a guest [to school dances]
         if they have purchased a guest ticket and register their guest. To register guests and
         purchase guest tickets, students must complete and submit a “Guest Request
         Form” to the associate principals’ office.” (Ex. 7 Student Handbook p. 7 PApp
         43).

      2. Osorio had previously attended Roosevelt High School when she was a freshman.

         Deposition Tr. Nevaeh Osorio p. 9, ln. 7-12; App. 18.




                                                   1
   Case 4:20-cv-00109-HCA Document 36-1 Filed 03/08/21 Page 2 of 10




   Response: Qualified. See Response to Defendants’ Statement of Fact (RSOF) No. 1.

3. On October 5, 2019, Defendant District held a homecoming dance for Roosevelt High

   School at Hy-Vee Hall in Des Moines, Iowa. Deposition Tr. of Nevaeh Osorio p. 33, ln.

   12-14; App. 21.

   Response: Admitted.

4. Osorio attended the dance with her friend that attended Roosevelt High School. Deposition

   Tr. Nevaeh Osorio p. 32, ln. 11-17; App. 21.

   Response: Admitted.

5. Timothy Dowler is a teacher at Roosevelt High School. Deposition Tr. Timothy Dowler p.

   3, ln. 24-5; p. 4, ln. 1; App. 28.

   Response: Admitted.

6. On October 5, 2019, Dowler was a teacher and a chaperone of the Roosevelt High School

   Homecoming Dance. See Defendants’ Amended Answer, Affirmative Defenses, and Jury

   Demand at ¶ 4; App. 2.

   Response: Qualified. As an employee of Roosevelt, Dowler was present in an
   official capacity as a school employee. (Ex. 6 Weatherall Report p. 3 PApp 39; Ex.
   8 Weatherall Depo. Generally PApp 44-54 ). As such, he was responsible for
   reporting all violations of school policy and to make “every effort to keep the
   student safe” when confronted with a possible physical altercation. (Ex. 6
   Weatherall Report. p. 3-4 PApp 39-40; Ex. 8 Weatherall Depo. Generally PApp
   44-54). This includes either conducting an investigation or at least reporting it to
   administration and other authorities and interviewing the people involved. (Ex. 6
   Weatherall Report p. 4 PApp 40; Ex. 8 Weatherall Depo. Generally Papp 44-54).
   Dowler did none of these things.

   Moreover, even if his conversation with Nevaeh was as limited as he testified, as a
   school employee supervisor, when she said (as he testified) that the girls disliked
   her, he had an obligation to inquire more particularly to determine if there was
   harassment involved, and then report that to appropriate personnel. (Ex. 6
   Weatherall Report. p. 4 PApp 40; Ex. 8 Weatherall Depo. Generally Papp 44-54).
   Dowler did not do this.




                                            2
    Case 4:20-cv-00109-HCA Document 36-1 Filed 03/08/21 Page 3 of 10




7. At the dance Dowler was to walk around, talk with students, make sure everything was

   running smoothly. Deposition Tr. Timothy Dowler p. 6, ln. 17-25; p. 7, ln. 1; App. 29.

   Response: Qualified. See RSOF No. 6.

8. At some point towards the end of the dance, Osorio had a conversation with Dowler.

   Deposition Tr. Timothy Dowler p. 7, ln. 6-8; App. 29.

   Response: Qualified. See RSOF No. 9, 11.

9. Osorio and Dowler first discussed Osorio’s move to the Ankeny School District.

   Deposition Tr. Timothy Dowler, p. 8, ln. 20-25 and p. 9, ln. 1-5; App. 29.

   Response: Disputed. Nevaeh did not discuss her new school with Dowler at all.
   (Ex. 1 Nevaeh Depo. 50:25-51:6 PApp 11).

   Katie testified that just after they were first assailed by the three girls, Nevaeh “saw
   Mr. Dowler, and she said she wanted to go tell him” about their threatening
   behavior. (Ex. 2 Katie Depo. 26:4-7 PApp 20)

   The first thing Nevaeh said to Dowler is “these people are trying to fight me. He
   … just kind of giggled, and he was like who. And I said Mya, Francine and Shene.
   And when I said that, I just kind of like pointed over there” at the three girls. (Ex.
   1 Nevaeh Depo. 50:16-23 PApp 11) (emphasis added).

   Katie confirmed that this is what Nevaeh told Dowler: “She had told him that she
   felt uncomfortable and that she felt the three girls were going to fight her.” (Ex. 2
   Katie Depo. 27:11-14 PApp 20).

   At the time Nevaeh named the three soon-to-be assailants, they were all well-known
   to engage in fighting. (Ex. 1 Nevaeh Depo. 49:6-13; 50:2-4 PApp 10-11). As
   Nevaeh testified: “Just the way that they act. These girls, they’ve fought people
   before. (Ex. 1 Nevaeh Depo. 49:11-13 PApp 10). This was confirmed not only by
   Katie, but also by Dowler’s response when, after he heard the names of the three
   girls who were threatening Nevaeh, told the Katie and Nevaeh: “Good thing you
   are standing by me then,” and “stay away from them for the rest of the night.” (Ex.
   2 Katie Depo. 27:15-22 PApp 20).

10. At the end of their discussion, Osorio generally mentioned to Dowler that some students at

   the dance did not like her, however she did not provide specifics about the conflict or who

   the students were. Deposition Tr. Timothy Dowler, p. 9, ln. 6-15; App. 29.



                                              3
        Case 4:20-cv-00109-HCA Document 36-1 Filed 03/08/21 Page 4 of 10




       Response: Disputed. See RSOF No. 9.

    11. Dowler described the conversation with Osorio as casual and nonemotional, noting she did

       not appear to be crying or showing signs of stress. There was nothing alarming in her tone.

       Deposition Tr. Timothy Dowler, p. 9, ln. 6-25; p. 10, ln. 1-12; App. 29-30.

       Response: Disputed. The three assailants had just pushed Nevaeh on the dance
       floor and were yelling at her. (Ex. 1 Nevaeh Depo. 44:1-7 PApp 9). Because she
       was aware of their known propensity to fight, Nevaeh “did not feel safe … so I
       went over to Dowler.” (Ex. 1 Nevaeh Depo. 45:16-19 PApp 9). In particular,
       Nevaeh “knew something was going to happen,” started by the assailants, and she
       “wanted somebody to know.” (Ex. 1 Nevaeh Depo. 48:14-18 PApp 10). Neveah
       mentioned the three assailants by name to Dowler twice.

       Immediately after she spoke with Dowler, and his response was limited to telling
       Nevaeh “maybe you should just go somewhere else,” Nevaeh felt she was in danger
       because she “knew that he [Dowler] wasn’t going to do anything” to protect her.
       (Ex. 1 Nevaeh Depo. 50:16-51:16; 52:6-9 PApp 11) (emphasis added).

       Nevaeh then sought to leave the dance and went to retrieve her “stuff”. (Ex. 1
       Nevaeh Depo. 51:10-23 PApp 11). Dowler did not accompany her to ensure she
       could safely retrieve her belongings and leave. (Ex. 5 Dowler Depo. 7:6-12:18
       PApp 35-36). Nevaeh was getting her “stuff” when the three girls attacked her.
       (Ex. 1 Nevaeh Depo. 54:13-23 PApp 12).

    12. Dowler instructed Osorio to stay away from the students. Deposition Tr. Timothy Dowler,

       p. 10, ln. 7-12; App. 30.

       Response: Qualified. See RSOF No. 11 demonstrating Dowler’s wholly
       inappropriate and inadequate response to the level of danger Nevaeh faced.

    13. At the time Dowler spoke with Osorio there were no clues in her behavior or demeanor

       that revealed an obvious or known risk present. Report of James Spelhaug,1 p. 2, para. 2

       and 3; App. 16.




1
 Plaintiffs will be moving to exclude the testimony of Dr. Spelhaug as it will not assist the jury,
has no probative value, is highly prejudicial, and improperly seeks to substitute Dr. Spelhaug’s
credibility assessment for the jury’s. U.S. v. Streb, 477 F.Supp.3d 835, 864 (S.D. Iowa 2020);
Nichols v. American Nat. Ins. Co., 154 F.3d 874, 883 (8th Cir. 1998)


                                                 4
    Case 4:20-cv-00109-HCA Document 36-1 Filed 03/08/21 Page 5 of 10




   Response: Disputed. See RSOF No. 11 demonstrating Nevaeh was afraid and
   concerned for her safety, she had identified her three assailant who had already
   shoved her by name on two occasions to Dowler, and these girls were known to
   fight; in response to the known and obvious threat, Dowler restricted his advice to
   telling Nevaeh to “go somewhere else.”

14. Nevaeh claims she told Dowler “these people are trying to fight me” and he said, “Maybe

   you should just go somewhere else.” Deposition Tr. Nevaeh Osorio, p. 50, ln. 16-24; App.

   24.

   Response: Qualified. See RSOF No. 9, 11 demonstrating the extent to which
   Nevaeh sought assistance from Dowler, and Dowler’s inappropriate and wholly
   inadequate response to the obvious danger Nevaeh faced.

15. Osorio did not speak to anybody else that was a teacher, a chaperone, or administrator at

   the dance about the fact she thought there was going to be a fight. Deposition Tr. Nevaeh

   Osorio, p. 79, ln. 16-21; App. 26.

   Response: Qualified. Nevaeh sought out Dowler, who was in the area as a chaperone and

   known to Neveah as a teacher at Roosevelt. (Ex. 1 Nevaeh Depo. 48:14-49:8).

16. Osorio did not relay any concern for physical violence to her friend, K.H., nor did her

   friend believe there was a threat of physical violence. Deposition Tr. K.H., p. 25, ln. 9-14;

   App. 33.

   Response: Disputed. Katie testified that she “was not aware that there was going
   to be an issue” with physical violence at the time she invited Nevaeh to the dance
   – not after they arrived at the dance. (Ex. 2 Katie Depo. 16:22-17:5 PApp 18-19).

   As soon as the assailants approached Nevaeh menacingly on the dance floor,
   Nevaeh told Katie “she had felt uncomfortable, and she would like to leave the
   dance floor.” (Ex. 2 Katie Depo. 25:3-6 PApp 20)

   Nevaeh knew the girls to be violent and have a propensity to fight, a few minutes
   before the assault, the three assailants approached Nevaeh menacingly and pushed
   (or “muffed”) her, and shortly before the fight Nevaeh felt she was in danger. (Ex.
   1 Nevaeh Depo. 44:17-22; 49:11-13; 52:6-9 PApp 9-11)




                                             5
   Case 4:20-cv-00109-HCA Document 36-1 Filed 03/08/21 Page 6 of 10




17. Within a minute of Osorio speaking to Dowler the fight occurred. Deposition Tr. Nevaeh

   Osorio p. 57, ln. 15-17; App. 25.

   Response: Qualified. Just before the assault, M.W. “muffed” Nevaeh, and then
   F.W. joined the other assailants, S.L. also “muffed” Nevaeh, and then the assault
   started. (Ex. 3 F.W. Depo. 10:23-12:3 PApp 24-26). “Muffed” is pushing
   someone’s head. (Ex. 3 F.W. Depo. 17:2-13 PApp 29).

   The assault proceeded as follows: “I [Nevaeh] was walking and somebody grabbed
   me – Shene like grabbed my hair, and she started hitting me… and she wouldn’t
   stop. And I turned around, and I hit her back. And then Francine ran and came and
   grabbed me and started hitting me. Somebody pushed her off of me, and then I was
   like leaving, and Mya came and hit me.” (Ex. 1 Nevaeh Depo. 54:13-23 PApp 12).

   Katie confirms this: “Nevaeh had tried to walk away. Then Shene pulled her hair
   back, kind of like, started punching, scratching her … she kept trying to walk away
   but kept getting pulled back, and then Francine jumped in.” (Ex. 2 Katie Depo.
   30:2-9 PApp 21).

   Nevaeh did testify the assault occurred “like a minute” after she spoke with Dowler.
   (Ex. 1 Nevaeh Depo. 57:15-17 PApp 12).

18. When notified of the fight, Dowler immediately responded to the fight. Deposition Tr.

   Timothy Dowler, p. 13, ln. 10-11; p. 13, ln. 21-25; p. 14, ln. 1; App. 30- 31.

   Response: Qualified. It’s not clear if Dowler or any other staff member broke up
   the assault; Nevaeh recalled that only students intervened. (Ex. 1 Nevaeh Depo.
   55:7-20 PApp 12). Katie testified that Dowler did break up the assault, but later
   clarified that the assault was nearly over by the time Dowler arrived. (Ex. 2 Katie
   Depo. 30:2-11; 39:3-8 PApp 21, 22). M.W. also testified that the assault was first
   broken up by “[s]ome of the students” and Dowler “or somebody came later on.”
   (Ex. 4 M.W. Depo. 17:10-17 PApp 31).

   The first staff person Nevaeh saw was a female special education teacher who took
   down Nevaeh’s statement on her phone. (Ex. 1 Nevaeh Depo. 56:3-22 PApp 12).

19. The fight broke up so quickly that Dowler did not know the parties involved, nor did he

   suspect Nevaeh was involved. Deposition Tr. Timothy Dowler, p. 15, ln. 21-25; p. 16, ln.

   1-10; App. 31.

   Response: Qualified. Nevaeh suffered a concussion, whiplash and scratches as a
   result of the assault. (Ex. 1 Nevaeh Depo. 15:21-25 PApp 5). Nevaeh’s neck and



                                            6
    Case 4:20-cv-00109-HCA Document 36-1 Filed 03/08/21 Page 7 of 10




   head hurt “really bad” the evening of the assault, and while she discussed this with
   her mother over the phone (she was staying the night at Katie’s), her mother did
   not come to get her because Nevaeh’s aunt had passed away that evening as well.
   (Ex. 1 Nevaeh Depo. 58:21-60:19 PApp 12-13)

   Nevaeh went to the hospital the next day due to a horrible headache, vomiting, neck
   pain and back pain. (Ex. 1 Nevaeh Depo. 64:14-25 PApp 14).

   While the scratches healed within a week, the whiplash took 3-4 months to heal.
   (Ex. 1 Nevaeh Depo. 16:9-13 PApp 5). The concussion was so severe, Nevaeh,
   who had previously played basketball and softball, was unable to participate in
   sports after the assault. (Ex. 1 Nevaeh Depo. 10:20-11:8 PApp 4). The concussion
   also caused Nevaeh to suffer dizziness for 3-4 months following the assault. (Ex. 1
   Nevaeh Depo. 20:20-21:1 PApp 6).

   Nevaeh also developed anxiety as a result of the assault, to the point it was difficult
   for her “to just leave the house.” (Ex. 1 Nevaeh Depo. 17:1-4 PApp 5).

   Just before her deposition in August, 2020, Nevaeh moved from Ankeny to Bright,
   Indiana to live with her aunt so she won’t “have to worry all of the time that I am
   not safe, and I don’t have to be scared all of the time, and I don’t have to like freak
   out and like have a panic attack every time I leave the house.” (Ex. 1 Nevaeh Depo.
   87:16-25 PApp 15).

   F.W. was suspended from school, charged with assault and put on informal
   probation via juvenile court proceedings. (Ex. 3 F.W. Depo. 14:15-15:10 PApp 27-
   28). M.W. was suspended from school, as well. (Ex. 4 M.W. Depo. 21:24-22:1
   PApp 32-33).

20. Osorio alleged she was attacked by three girls from Roosevelt: M.W., F.C., S. L. Plaintiff’s

   Answer to Interrogatory No. 1; App. 12.

   Response: Qualified. See RSOF No. 17, 19 demonstrating Nevaeh was attacked
   by three girls from Roosevelt.

21. When Osorio was at Roosevelt she did not have any problems with the three girls.

   Deposition Tr. Nevaeh Osorio p. 36, ln. 14-18; App. 22.

   Response: Admitted, but whether Osorio had previously had problems with any of
   the three girls is irrelevant.

22. The summer after her freshman year she did not hang out with M.W., S.L., or F.C.

   Deposition Tr. Nevaeh Osorio p. 24, ln. 20-25; App. 19.



                                             7
   Case 4:20-cv-00109-HCA Document 36-1 Filed 03/08/21 Page 8 of 10




    Response: Admitted, but whether Osorio had hung out with these individuals the
    summer after her freshman year is irrelevant.
23. A couple of weeks before the dance Osorio attended the Roosevelt versus Ankeny football

   game at Drake stadium. Deposition Tr. Nevaeh Osorio p. 26, ln. 2-23; App. 20.

   Response: Admitted, but the fact that Osorio attended this football game is
   irrelevant to the dispute in this Court.

24. At the game she did not have any problems or disagreements. Deposition Tr. Nevaeh

   Osorio p. 27, ln. 1-4; App. 20.

   Response: Qualified, although this statement of fact is irrelevant to the matter at
   issue. The source of the dispute was that Nevaeh and a Texas boy M.W. had dated
   a year previously were following each other on Instagram, was not made known as
   a problem to Nevaeh at the game. (Ex. 1 Nevaeh Depo. 28:21-29:20 PApp 7).

   However, one of the three girls who attacked Nevaeh, S.L. approached Nevaeh at
   the game and “asked me [Nevaeh] if I had a problem with Mya. And I said no, why.
   And she was like … somebody said something.” (Ex. 1 Nevaeh Depo. 31:2-14
   PApp 8).

25. Before the dance Osorio had received texts from M.W. asking her why she was following

   a boy on Instagram that M.W. had dated. Deposition Tr. Nevaeh Osorio p. 27, ln. 18-25;

   App. 20.

   Response: Disputed. Nevaeh received Snapchats from M.W. regarding Nevaeh’s
   social media contact with a boy in Texas that M.W. had previously dated. There
   were no texts prior to the fight. (Ex. 1 Nevaeh Depo. 29:2-30:6 PApp 7-8).

   Qualified. Before the assault, M.W. “was calling me [Nevaeh] nasty things….[and]
   said that I was a ho … that I was a bitch and that I was weird.” (Ex. 1 Nevaeh Depo.
   29:8-30:20 PApp 7-8).

   After the fight, M.W. texted Nevaeh: “so for what happened last night. I want to
   apologize for what happened. my actions were out of character and wrong… I just
   lost my boyfriend… my actions were out of anger of losing him… I took that out
   on you when none of this was your fault.” (Ex. 1 Nevaeh Depo. Ex. B 1 PApp 16).

26. M.W. Snapchatted Osorio and was calling her names. Deposition of Nevaeh Osorio p. 29,

   ln. 6-10; 21-22; App. 20.




                                            8
    Case 4:20-cv-00109-HCA Document 36-1 Filed 03/08/21 Page 9 of 10




   Response: Admitted. See also RSOF No. 25.

27. M.W. only Snapchatted Osorio one time. Deposition Tr. Nevaeh Osorio p. 29, ln. 22-23;

   App. 20.

   Response: Admitted. See also RSOF No. 25.

28. The night before the dance Osorio went to the Roosevelt -Hoover game and saw the three

   girls at that game. She did not have any conversations, texts or Snapchats with them.

   Deposition Tr. Nevaeh Osorio p. 35, ln. 5-25; App. 22.

   Response: Admitted, but relevance is disputed.

29. Before the dance Osorio had not talked to anybody associated with Roosevelt about any

   issues with any of the girls. Deposition Tr. Nevaeh Osorio p. 36, ln. 19-23; App. 22.

   Response: Admitted to the extent “associated with Roosevelt,” means an
   administrator, teacher or employee of Roosevelt. Relevance is disputed.

30. Osorio did not have any issues with the three girls until just a few minutes before the fight.

   Deposition Tr. Nevaeh Osorio p. 37, ln. 23-25; p. 38, ln. 1; App. 22.

   Response: Qualified. Osorio approached Dowler with concerns about the girls
   prior to the assault.

                                                   Respectfully submitted,


                                                   /s/ Jeffrey M. Lipman
                                                   Jeffrey M. Lipman AT0004738
                                                   LIPMAN LAW FIRM, P.C.
                                                   1454 30th St. Suite 205
                                                   West Des Moines, IA 50266
                                                   Telephone: (515) 276-3411
                                                   Facsimile: (515) 276-3736
                                                   Email: jeff@lipmanlawfirm.com

                                                   Alison F. Kanne
                                                   Wandro & Associates, P.C.
                                                   2501 Grand Avenue, Suite B
                                                   Des Moines, IA 50312



                                              9
       Case 4:20-cv-00109-HCA Document 36-1 Filed 03/08/21 Page 10 of 10




                                           T: (515) 281-1475
                                           F: (515) 281-1474
                                           Email: akanne@2501grand.com

                                           ATTORNEYS FOR PLAINTIFFS


Copy via Efiling to:

Janice M. Thomas
BRADSHAW, FOWLER, PROCTOR & FAIRGRAVE, P.C.

ATTORNEYS FOR DEFENDANTS




                                      10
